                             UNITED STATES DISTRICT COURT
                             EASTERN DISTRICT OF WISCONSIN


MICHAEL A. KOWALCZUK

                Plaintiff,                               Case No.: 2:19-cv-1230

vs.

SERGEANT ERIC GIESE, and
VILLAGE OF MOUNT PLEASANT

                Defendants


 PLAINTIFF’S MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTION TO
                 DISMISS PLAINTIFF’S COMPLAINT


        NOW COMES the plaintiff, Michael A. Kowalczuk, by and through his attorneys, Martin

Law Office, S.C., and hereby submits, pursuant to Civil L. R. 7(b) this memorandum of law in

opposition to the defendants’ motion to dismiss.

                                          INTRODUCTION

        Pursuant to Rule 15(a)(1)(B), the plaintiff has contemporaneously filed an amended

complaint. (Amended Complaint, [of Record].)               The amended complaint states that the

allegations are not intended to imply the invalidity of any convictions. (Amended Complaint, at ¶

5.) Further, the amended complaint incorporates, by reference, video that depicts the incident—

the allegations essentially amount to a play-by-play description of the video footage. (Id. at ¶ 6.)

These changes are intended to avoid any perceived inference that the plaintiff is seeking to

collaterally attack the validity of his convictions through this civil suit. (Id. at ¶ 5.) He is not.




          Case 2:19-cv-01230-JPS Filed 10/09/19 Page 1 of 10 Document 12
        To that end, the amended complaint no longer includes a claim for false arrest.1 (See Id.)

The plaintiff concedes that a judgment of false arrest arising out of these circumstances would

necessarily imply the invalidity of his convictions.2 (See Luther Dec., ¶ 3, Ex. 2, Defendant

Court Record; see also Luther Dec., ¶ 4, Ex. 3, Judgment of Conviction.) As will be discussed,

unlike the wrongful arrest claim, the excessive force claim arising out of Officer Eric J. Giese’s

conduct, is not Heck-barred.

                                           BACKGROUND

        Kowalczuk alleges that Giese used excessive force in arresting him following a traffic

stop on September 3, 2013. (Amended Complaint, [of Record], in passim.) Giese’s use of force

was excessive in many ways, including: “pulling Kowalczuk from his vehicle, pushing

Kowalczuk onto the ground, exerting physical pressure onto Kowalczuk on the ground,

handcuffing Kowalczuk, tackling Kowalczuk to the ground, attacking Kowalczuk, punching

Kowalczuk, and twice using a taser to debilitate Kowalczuk.” (Id. at 36.)

        I.       Subject Incident

        On September 3, 2013, Officer Giese initiated a traffic stop after following Kowalczuk,

who was on his way home to his parents’ house. (Id. at ¶¶ 8 – 12.) After Giese activated his

squad lights, Kowalczuk made the unfortunate decision to continue driving an additional 4/10ths

of a mile to his parents’ house, (Id. at ¶ 13; Luther Dec., ¶ 2, Ex. 1, Criminal Complaint). After

stopping his vehicle in front of his parents’ house, Kowalczuk slowly opened his driver’s side

door. (Amended Complaint at ¶ 14.)

1
 The plaintiff also does not dispute the dismissal of defendant Chief of Police Matt Soens, with prejudice.
(See Dkt. 6, Def. Memo, at p. 12-13.)
2
  The plaintiff was convicted of operating while intoxicated, resisting, battery of an officer, and bail
jumping. (Luther Dec., ¶ 3, Ex. 2, Defendant Court Record; Luther Dec., ¶ 4, Ex. 3, Defendant Court
Record).


                                                    2

             Case 2:19-cv-01230-JPS Filed 10/09/19 Page 2 of 10 Document 12
       Giese approached Kowalczuk, with his firearm aimed, and gave Kowalczuk the

contradictive instruction to “Stop! Get out of the car! Stay in the car, right now!” (Id. at ¶ 14.)

Kowalczuk, not knowing what to do, stopped moving. (Id. at ¶ 15.) Giese told Kowalczuk to

show him his hands, so Kowalczuk showed Giese his hands. (Id. at ¶ 18.)

       Within one second, Giese instructed Kowalczuk to stop the car. (Id. at ¶ 19.)

Kowalczuk’s car was already stopped, so he did nothing. (Id.) Within another second, Giese told

Kowalczuk to get out of the car. (Id. at ¶ 20.) Simultaneously, Giese grabbed Kowalczuk and

forced him out of the car. (Id.) As Giese pulled Kowalczuk out of his car, Kowalczuk asked

“What did I do, man?” (Id. at ¶ 22.) Giese responded by telling Kowalczuk to “[g]et on the

ground!” and simultaneously pushed him to the pavement. (Id. at ¶ 23.)

       Giese continued to instruct Kowalczuk to get on the ground after Kowalczuk was already

on the pavement with Giese’s weight on top of him. (Id. at ¶ 24.) Kowalczuk pleaded with Giese

to let go as Giese instructed Kowalczuk to lay on his stomach with his hands behind his back.

(Id. at ¶ 26.) Once Giese allowed Kowalczuk to position himself on his stomach, Giese

threatened to taser Kowalczuk. (Id. at ¶ 27.) Kowalczuk put his hands behind his back and then

allowed Giese to secure his hands in handcuffs. (Id. at ¶ 28.)

       Unfortunately, the incident re-escalated when Kowalczuk’s parents, Jeff and Nancy

Kowalczuk, came outside. (Id. at ¶ 29.) Jeff and Nancy Kowalczuk had observed Giese’s quick

use of force on Kowalczuk from inside their home. (Id.) They were frightened by Giese. (Id. at ¶

33.) Kowalczuk, too, was frightened and the presence of his parents caused him to begin

resisting Giese’s instruction to stay on the ground. (Id. at ¶¶ 30-32.) Contrary to Giese’s

instruction, Kowalczuk repositioned himself and yelled, “Mom!” (Id. at ¶ 30.) After yelling for

his mother, Kowalczuk, still handcuffed, lifted himself to a seated position on the pavement. (Id.



                                                 3

         Case 2:19-cv-01230-JPS Filed 10/09/19 Page 3 of 10 Document 12
at ¶ 32). Giese tackled Kowalczuk back to the pavement. (Id.) In response, Kowalczuk kicked

Giese. (Id. at ¶ 32.) According to Giese, Kowalczuk landed a painful blow to Giese’s groin.

(Luther Dec., ¶ 2, Ex. 1, Criminal Complaint). Kowalczuk does not deny this. (See Amended

Complaint, in passim.)

       In response, Giese punched Kowalczuk in the face. (Id. at ¶ 32.) Giese then stood up,

allowing Kowalczuk to also stand. (Id. at ¶ 33.) Kowalczuk faced Giese, still handcuffed (Id. at ¶

33.) Giese yelled at Kowalczuk to “stay back!” (Id.) Kowalczuk then turned his back to Giese to

speak to his mother, Nancy. (Id.) Once Kowalczuk turned his back to Giese, Giese shot

Kowalczuk with a taser. (Id.) This caused Kowalczuk to fall to the pavement, where, his hands

secured behind his back, he struck his head. (Id.) Kowalczuk lost conscious for approximately

eleven seconds after striking his head. (Id. at ¶¶ 33-34) After he regained consciousness,

Kowalczuk, confused and frightened, attempted to stand. (Id. at ¶ 34). Giese re-employed his

taser to finally debilitate Kowalczuk. (Id.)

       II.     Criminal Convictions

       Kowalczuk was arrested for battery of an officer, resisting an officer, bail jumping, traffic

infractions, and operating while intoxicated. (Luther Dec., ¶ 2, Ex. 1, Criminal Complaint;

Luther Dec., ¶ 3, Ex. 2., Defendant Court Record). Kowalczuk was charged in two separate

cases. (CCAP Record for Racine County Cases No., 2013 CM001594 and 2013CF001200.) As

these cases were pending, the State charged Kowalczuk with thirty counts of felony and

misdemeanor bail jumping due to infractions of his bond. (CCAP Record for Racine County

Case No., 2013CF00918.) On July 14, 2015, Kowalczuk plead no contest and was found guilty

of resisting, battery of a police officer, and one count of misdemeanor bail jumping. (Luther




                                                4

         Case 2:19-cv-01230-JPS Filed 10/09/19 Page 4 of 10 Document 12
Dec., ¶ 4, Ex. 3., Defendant Court Record). The State dismissed the thirty added counts of bail

jumping. (CCAP Record for Racine County Case No., 2013CF00918.)

                                          ARGUMENT

I.     Michael Kowalczuk’s claim of Excessive Force against Eric J. Giese is not barred by
       his criminal convictions for resisting and battery.

       Heck v. Humphrey does not bar the plaintiff’s claim of excessive force against Officer

Eric J. Giese. The Heck rule seeks to prevent incompatible judicial outcomes “arising out of the

same or identical transaction.” Heck v. Humphrey, 512 U.S. 477, 484 (1994). It is intended to

“prevent collateral attack on a criminal conviction through the vehicle of a civil suit.” McCann,

466 F.3d 619, 621 (7th Cir. 2006). Put simply, a person cannot accept a plea in his criminal case

and then argue his innocence to those charges in a subsequent civil suit.

       A criminal conviction, however, does not mean that a plaintiff cannot maintain a § 1983

action under the same set of circumstances. See VanGlider v. Baker, 435 F.3d 689, 691 (7th Cir.

2006). In determining whether Heck applies, “a district court must analyze the relationship

between the plaintiff’s § 1983 claim and the charge on which he was convicted.” Id. The

question is whether a judgment in favor of the plaintiff’s civil claim would “necessarily imply

the invalidity of his conviction . . .” Id. (quoting, Heck v. Humphrey, 512 U.S. at 487).

       The word “necessarily” is critical. See Nelson v. Campbell, 541 U.S. 637, 647, (2004)

(“[W]e were careful in Heck to stress the importance of the term "necessarily.") A claim is

precluded only if the pleadings unambiguously attack the validity of the criminal conviction. See

McCann at 622. A claim is not barred by Heck if there is a reasonable construction of the

pleadings that avoids inconsistency with the criminal convictions. Id.

       Applied to this case, a reasonable construction of Kowalczuk’s complaint is compatible

with his “no contest” pleas to resisting and battery. This is because a conviction for “resisting

                                                 5

         Case 2:19-cv-01230-JPS Filed 10/09/19 Page 5 of 10 Document 12
arrest or assaulting a police officer” does not bar a plaintiff “from maintaining a §1983 action for

excessive force stemming from the same confrontation.” McCann v. Neilsen, 466 F.3d 619, 621

(7th Cir. 2006); see also VanGlider v. Baker, 435 at 692 (holding that a claim of excessive force

does not necessarily imply the invalidity of a conviction for resisting). A jury can find that the

use of force against a resisting person is excessive. Id.

       In McCann, the defendant officer had pursued McCann on foot along some railroad

tracks. McCann at 620. During the pursuit, McCann stopped, turned, and produced a “spike-

type” weapon from his pocket and advanced toward the defendant officer. Id. After warning

McCann to stop, the defendant officer fired a single shot that struck McCann in his chest. Id. A

jury later convicted McCann of aggravated assault on the defendant officer. Id. McCann then

sued the defendant officer for excessive use of force. Id. McCann’s complaint alleged:

               6. At the time and date aforesaid, the plaintiff did not pose a threat of
               violence or great bodily harm to the defendant, was not in the
               commission of a forcible felony nor was he attempting to resist, escape
               or defeat an arrest otherwise [sic] acting so as to justify the use of deadly
               force by the defendant.

Id. (emphasis added). The Seventh Circuit held that, despite McCann’s seemingly categorical

denial of his conviction, “giving the plaintiff the benefit of all reasonable inferences, the

complaint could reasonably be read in a manner that does not implicate Heck.” Id. at 622.

Specifically, the Seventh Circuit noted that “McCann is not denying his assaultive and

obstructive conduct, but is alleging that regardless of what he may have done, the deputy’s use of

deadly force as a response was not reasonable.” Id.

       McCann is consistent with Evans v. Poskon, 603 F.3d 362 (7th Cir. 2010). Evans was

convicted by a jury of attempted murder and resisting arrest. Id. at 636. Evans sued the arresting

officers for excessive force. Id. In his complaint, Evans alleged that “he offered no resistance” to

the arrest, directly contradicting his criminal conviction. Id. The district court granted summary

                                                    6

         Case 2:19-cv-01230-JPS Filed 10/09/19 Page 6 of 10 Document 12
judgment for the defendants, concluding that Heck barred Evan’s excessive force claim. Id. The

Seventh Circuit reversed and remanded. Id. at 364

        The Seventh Circuit explained that a “fourth-amendment claim can coexist with a valid

conviction.” Id. at 363. The court noted that Evans alleged three things: “1) that he did not resist

being taken into custody; (2) that the police used excessive force to effect custody; and (3) that

the police beat him severely even after reducing him to custody...” Id. The Court held that,

although Evans could not allege that he never resisted, he could still prove that the police used

excessive force. Id. Thus, despite pleading allegations that necessarily invalidated his conviction,

Evans was nonetheless “entitled to an opportunity to prove that the defendants used unreasonable

force during and after his arrest.” Id. at 634.

        The defendants cite the decision in Jones v. Phillips for the proposition that an allegation

of excessive force is wholly barred if a plaintiff is convicted for resisting or obstruction during

the arrest. (Def. Memo at p. 6.) This is too broad an interpretation of the Jones decision. In

Jones, the district court held that a conviction for resisting “might be” inconsistent with a finding

that the use of force unlawful. 2017 WL 1292376, *5 (E.D. Wis. 2017). The district court

reasoned that a conviction for resisting means that the police officer’s actions were lawful “at the

time.” Id. The Jones court qualified its holding:

                 If Jones's claim depends upon the jury concluding that he never resisted
                or obstructed the officers, or resisted only in response to the officers' use
                of excessive force, such a claim would be inconsistent with the jury's
                conclusion in his criminal trial and barred by Heck.

Id. (emphasis added). The Jones court denied the defendants’ motion to bar the excessive force

claim on the grounds that the plaintiff could maintain the excessive force claim so long as he did

not insist on alleging that he never resisted. Id.




                                                     7

         Case 2:19-cv-01230-JPS Filed 10/09/19 Page 7 of 10 Document 12
       In VanGlider v. Baker, the Seventh Circuit held that a conviction of resisting does not

invalidate an action for excessive force. 435 F.3d at 692. VanGlider was arrested for public

intoxication. Id. at 690. The defendant officer brought VanGlider to the hospital for a blood

draw, where VanGlider resisted the defendant officer and hospital personnel. Id. According to

the police report, VanGlider, taunted the defendant officer telling him: “I’m going to keep you

here all night.” VanGlider alleges that the defendant officer struck him in the face. Id. at 691.

The police report alleged that VanGlider first kicked the defendant officer in the side of the head,

causing him to suffer a concussion, to which he responded by punching VanGlider “repeatedly in

the face with a closed fist.” Id. The defendant officer characterized the punches as an effort to

regain control after VanGlider’s resistance. Id. A nurse who was present said that VanGlider was

“belligerent and that she feared he might try to grab Baker’s gun.” Id. VanGlider was originally

charged with battery of an officer but plead to resisting a law enforcement officer. Id. In refusing

to bar the excessive force claim, the Seventh Circuit reasoned that doing so “would imply that

once a person resists law enforcement, he has invited the police to inflict any reaction or

retribution they choose, while forfeiting the right to sue for damages.” Id.

       Kowalczuk does not deny his role in the altercation, or the validity of his convictions.

Rather, he alleges that Giese’s responding force was unreasonable under the Fourth Amendment.

(Id. at ¶¶ 5, 38). With respect to the conviction of resisting, Kowalczuk’s amended complaint

concedes that Kowalczuk resisted Giese. Kowalczuk resisted Giese’s instructions to get on the

ground. (Id. at ¶ 24.) Kowalczuk twice did not comply with Giese’s instructions to stay on the

ground when his mother and father came outside. (Id. at ¶¶ 33-34.) Finally, Kowalczuk kicked

Giese. (Id. at ¶ 35.) These allegations are consistent with his conviction for resisting, under Wis.




                                                 8

         Case 2:19-cv-01230-JPS Filed 10/09/19 Page 8 of 10 Document 12
Stat. § 946.41(1).3 As to the battery charge, Kowalczuk does not allege self-defense and does not

dispute that the kick caused pain and was done without Giese’s consent. (See Luther Dec., ¶ 2,

Ex. 1, Criminal Complaint). As such, Kowalczuk’s allegations are also consistent with his

conviction for battery of an officer, under Wis. Stat. § 940.20(2)4

        Kowalczuk simply does not seek to collaterally attack his convictions. Though

regrettable, Kowalczuk’s actions do not forfeit his § 1983 claims against Giese. As alleged,

Giese use of force was “unreasonable” in light of the resistive acts of Kowalczuk that form the

basis of his resisting and battery convictions. Accordingly, a finding of excessive force does not

“necessarily imply” the invalidity of those convictions. As such, the defendants’ motion to

dismiss the excessive force claim should be denied. For the same reasons, the Court should deny

the defendant’s motion to dismiss the Monell claim.5

                                            CONCLUSION

        For the reasons stated herein, the Court should deny the defendant’s motion to dismiss

the plaintiff’s claim of excessive force against Eric J. Giese and the Monell claim against the

Village of Mount Pleasant.




3
 Except as provided in subs. (2m) and (2r), whoever knowingly resists or obstructs an officer while such
officer is doing any act in an official capacity and with lawful authority is guilty of a Class A
misdemeanor.” Wis. Stat. § 946.41(1)
4
  Whoever intentionally causes bodily harm to a law enforcement officer or fire fighter, as those terms
are defined in s. 102.475 (8) (b) and (c), or to a commission warden, acting in an official capacity and the
person knows or has reason to know that the victim is a law enforcement officer, fire fighter, or
commission warden, by an act done without the consent of the person so injured, is guilty of a Class H
felony. Wis. Stat. § 940.20(2) (2013-2014)
5
 The defendant’s motion to dismiss the Monell claim is predicated on the dismissal of the excessive force
claim. (Dkt. 6., Def. Memo at 13.)
                                                     9

          Case 2:19-cv-01230-JPS Filed 10/09/19 Page 9 of 10 Document 12
      Dated: October 9, 2019       MARTIN LAW OFFICE, S.C.
                                   Attorney for Plaintiff(s)

                                   Electronically Signed by Drew J. DeVinney
                                   ____________________________________
                                   Drew J. De Vinney
                                   State Bar No. 01088576

ADDRESS
7280 S. 13th St., Ste.102
Oak Creek, WI 53154
414-856-2310 (office)
414-856-2677 (direct fax)
drew@martin-law-office.com




                                     10

       Case 2:19-cv-01230-JPS Filed 10/09/19 Page 10 of 10 Document 12
